Exhibit 10.1

Execution Version

THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), dated as of April 28, 2020, is entered into by and among the
Lenders (as defined below) signatory hereto, BANK OF AMERICA, N.A., as
administrative agent and as security trustee for the Lenders (in such capacity,
“Agent”), CALLAWAY GOLF COMPANY, a Delaware corporation (“Parent”), CALLAWAY
GOLF SALES COMPANY, a California corporation (“Callaway Sales”), CALLAWAY GOLF
BALL OPERATIONS, INC., a Delaware corporation (“Callaway Operations”), OGIO
INTERNATIONAL, INC., a Utah corporation, (“Ogio”), TRAVISMATHEW, LLC, a
California limited liability company (“travisMathew”), JACK WOLFSKIN NORTH
AMERICA, INC., a Delaware corporation (“Wolfskin” and together with Parent,
Callaway Sales, Callaway Operations, Ogio and travisMathew, collectively, “U.S.
Borrowers”), CALLAWAY GOLF CANADA LTD., a Canada corporation (“Canadian
Borrower”), JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA, a partnership
limited by shares (Kommanditgesellschaft auf Aktien) under the laws of the
Federal Republic of Germany (“German Borrower”), CALLAWAY GOLF EUROPE LTD., a
company organized under the laws of England (registered number 02756321) (“U.K.
Borrower” and together with the U.S. Borrowers, German Borrower, and Canadian
Borrower, each individually a “Borrower” and individually and collectively,
jointly and severally, the “Borrowers”), and the other Obligors party hereto.

RECITALS

A.    Borrowers, the other Obligors party thereto, Agent, and the financial
institutions signatory thereto from time to time (each a “Lender” and
collectively the “Lenders”) have previously entered into that certain Fourth
Amended and Restated Loan and Security Agreement dated as of May 17, 2019 (as
amended, supplemented, restated and modified from time to time, the “Loan
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrowers. Terms used herein without definition
shall have the meanings ascribed to them in the Loan Agreement.

B.    Obligors have requested that Agent and the Required Lenders amend the Loan
Agreement, which Agent and the Required Lenders are willing to do pursuant to
the terms and conditions set forth herein.

C.    Obligors are entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement or any of the
other Loan Documents are being waived or modified by the terms of this
Amendment.



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.    Amendments to Loan Agreement.

(a)    In the definition of “Distribution” in Section 1.1 of the Loan Agreement,
the text “.” at the end of the definition is hereby replaced with the following:

“, in each case, other than (a) the purchase of a customary capped call
transaction in connection with convertible debt securities of Parent otherwise
permitted to be incurred under this Agreement and (b) payments of interest with
respect to convertible debt securities of Parent otherwise permitted to be
incurred under this Agreement.”

(b)    The definition of “Term Loan Commitment” in Section 1.1 of the Loan
Agreement is hereby amended and restated in their respective entirety to read as
follow:

“Term Loan Commitment: for any U.S. Lender, the obligation of such U.S. Lender
to make a Term Loan hereunder, up to the principal amount shown on Schedule 1.1,
or as hereafter determined pursuant to each Assignment and Acceptance to which
it is a party. “Term Loan Commitments” means the aggregate amount of such
commitments of all Lenders.”

(c)    In Section 9.1.23 of the Loan Agreement, the text “Loan Party” is hereby
deleted and replaced with the text “Obligor”.

(d)    In Section 10.2.3(d) of the Loan Agreement, the text “;” at the end of
the definition is hereby replaced with the following:

“or constitutes a customary capped call transaction in connection with
convertible debt securities of Parent otherwise permitted to be incurred under
this Agreement;”

(e)    Section 10.2.3(r) of the Loan Agreement is hereby amended and restated in
its entirety to read as follows:

“Debt pursuant to equipment financing and/or leases entered into by one or more
Obligors, in an aggregate amount not to exceed $50,000,000 at any time
outstanding;”

(f)    In Section 10.2.3 of the Loan Agreement, (i) the text “.” at the end of
clause (s) thereof is hereby and replaced with the text “; and”, and (ii) a new
clause (t) is hereby inserted immediately following clause (s) to read as
follows:

“(t)    (x) any loan or other financial assistance received by any Borrower or
any of its Subsidiaries from any federal, state, local or foreign government
program enacted in response to the COVID-19 outbreak in an aggregate principal
amount not to exceed $50,000,000; and (y) any refinancings, refundings, renewals
or extensions of Debt permitted pursuant to clause (x) above; provided, that the
amount of such Debt is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder.”

2.    Effectiveness of this Amendment. The following shall have occurred before
this Amendment is effective:

(a)    Amendment. Agent shall have received this Amendment, executed by Agent,
each Obligor and the Required Lenders in a sufficient number of counterparts for
distribution to all parties.

 

2



--------------------------------------------------------------------------------

(b)    Representations and Warranties. The representations and warranties set
forth herein must be true and correct.

(c)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.

(d)    Other Required Documentation. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Agent.

3.    Representations and Warranties. Each Obligor represents and warrants as
follows:

(a)    Authority. Each Obligor has the requisite corporate power and authority
to execute and deliver this Amendment, and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by each Obligor of this Amendment
have been duly approved by all necessary corporate action and no other corporate
proceedings are necessary to consummate such transactions.

(b)    Enforceability. This Amendment has been duly executed and delivered by
each Obligor. This Amendment and each Loan Document to which any Obligor is a
party (as amended or modified hereby) is a legal, valid and binding obligation
of such Obligor, enforceable against such Obligor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability, and is in full force and effect.

(c)    Representations and Warranties. The representations and warranties
contained in each Loan Document to which any Obligor is a party (other than any
such representations or warranties that, by their terms, are specifically made
as of a date other than the date hereof) are correct on and as of the date
hereof as though made on and as of the date hereof.

(d)    Due Execution. The execution, delivery and performance of this Amendment
are within the power of each Obligor, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on any
Obligor.

(e)    No Default. No event has occurred and is continuing that constitutes an
Event of Default.

4.    Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York, without giving effect to any conflict of law
principles (but giving effect to Section 5-1401 of the New York General
Obligation Law and Federal laws relating to national banks). The consent to
forum and judicial reference provisions set forth in Section 14.15 of the Loan
Agreement are hereby incorporated in this Amendment by reference.

5.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by telefacsimile or a
substantially similar electronic transmission shall have the same force and
effect as the delivery of an original executed counterpart of this Amendment.
Any party delivering an executed counterpart of this

 

3



--------------------------------------------------------------------------------

Amendment by telefacsimile or a substantially similar electronic transmission
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of such
agreement.

6.    Reference to and Effect on the Loan Documents.

(a)    Upon and after the effectiveness of this Amendment, each reference in the
Loan Agreement or any other Loan Document to this “Agreement”, “hereunder”,
“herein”, “hereof”, “thereunder”, “therein”, “thereof”, or words of like import
referring to the Loan Agreement or any other Loan Document shall mean and refer
to such agreement as supplemented by this Amendment.

(b)    Except as specifically amended above, the Loan Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Obligors to Agent and the Lenders.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Agent or any Lender under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

(d)    To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Loan
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Loan Agreement as modified or amended hereby.

7.    Ratification. Each Obligor hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Loan Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof. Subject to and without
limiting the foregoing, all security interests, pledges, assignments and other
Liens and Guarantees previously granted by any Obligor pursuant to the Loan
Documents are hereby reaffirmed, ratified, renewed and continued, and all such
security interests, pledges, assignments and other Liens and Guarantees shall
remain in full force and effect as security for the Obligations on and after the
date hereof.

8.    Estoppel. To induce Lenders to enter into this Amendment and to continue
to make advances to Borrowers under the Loan Agreement, each Obligor hereby
acknowledges and agrees that, as of the date hereof, there exists no right of
offset, defense, counterclaim or objection in favor of any Obligor as against
Agent or any Lender with respect to the Obligations.

9.    Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

10.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Remainder of Page Left Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

OBLIGORS:

 

CALLAWAY GOLF COMPANY,


a Delaware corporation

By:  

/s/ Brian P. Lynch

Name:   Brian P. Lynch Title:   Executive Vice President and Chief Financial
Officer Address for Borrower Agent:  

Callaway Golf Company

2180 Rutherford Road

Carlsbad, CA 92008

Attention: Brian P. Lynch

Telephone: (760) 804-4056

Email: Brian.Lynch@callawaygolf.com

With a copy to:  

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166-0193

Attention: Aaron F. Adams

Facsimile: (212) 351-2494

Email: AFAdams@gibsondunn.com

CALLAWAY GOLF SALES COMPANY,


a California corporation

By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer and Treasurer

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GOLF BALL OPERATIONS, INC.,
a Delaware corporation By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Treasurer OGIO INTERNATIONAL, INC.,
a Utah corporation By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Vice President and Treasurer TRAVISMATHEW,
LLC,
a California limited liability company By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Treasurer JACK WOLFSKIN NORTH AMERICA, INC.,
a Delaware corporation By:  

/s/ Brian P. Lynch

Name:   Brian P. Lynch Title:   President and Chief Executive Officer CALLAWAY
GOLF INTERACTIVE, INC.
a Texas corporation By:  

/s/ Jennifer L. Thomas

Name:   Jennifer L. Thomas Title:   Chief Financial Officer

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GOLF INTERNATIONAL SALES COMPANY,
a California corporation By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   President

CALLAWAY GOLF CANADA LTD.,

a Canada corporation

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director

CALLAWAY GOLF EUROPE LTD.,

a company organized under the laws of England and Wales

By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Director By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director

CALLAWAY GOLF EUROPEAN HOLDING COMPANY LIMITED,

a company limited by shares incorporated under the laws of England and Wales

By:  

/s/ Neil Howie

Name:   Neil Howie Title:   Director By:  

/s/ Steven Gluyas

Name:   Steven Gluyas Title:   Director

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

CALLAWAY GERMANY HOLDCO GMBH,
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany By:  

/s/ Patrick S. Burke

Name:   Patrick S. Burke Title:   Managing Director By:  

/s/ Melody Harris-Jensbach

Name:   Melody Harris-Jensbach Title:   Managing Director JW STARGAZER HOLDING
GMBH,
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany By:  

/s/ Melody Harris-Jensbach

Name:   Melody Harris-Jensbach Title:   Managing Director By:  

/s/ Ante Franicevic

Name:   Ante Franicevic Title:   Managing Director SKYRAGER GMBH,
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany By:  

/s/ Melody Harris-Jensbach

Name:   Melody Harris-Jensbach Title:   Managing Director By:  

/s/ Ante Franicevic

Name:   Ante Franicevic Title:   Managing Director

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JACK WOLFSKIN AUSRÜSTUNG FÜR DRAUSSEN GMBH & CO. KGAA,
a partnership limited by shares (Kommanditgesellschaft auf Aktien) under the
laws of the Federal Republic of Germany, acting through its managing partner,
SKYRAGER GMBH By:  

/s/ Melody Harris Jensbach

Name:   Melody Harris Jensbach Title:   Managing Director By:  

/s/ Ante Franicevic

Name:   Ante Franicevic Title:   Managing Director JACK WOLFSKIN RETAIL GMBH,
a limited liability company (Gesellschaft mit beschränkter Haftung) under the
laws of the Federal Republic of Germany By:  

/s/ Melody Harris Jensbach

Name:   Melody Harris Jensbach Title:   Managing Director By:  

/s/ Ante Franicevic

Name:   Ante Franicevic Title:   Managing Director

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS BANK OF AMERICA, N.A., as Agent By:  

/s/ James Fallahay

Name:   James Fallahay Title:   Senior Vice President Address:  

Bank of America, N.A.

520 Newport Center Drive, Ste. 900

Newport Beach, CA 92660

Attn: James Fallahay

E-Mail: james.fallahay@bofa.com

Telecopy: (415) 228-5278

With a copy to:  

Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071-3132
Attn: Marshall Stoddard, Jr., Esq.

E-Mail: mstoddard@morganlewis.com
Telecopy: (213) 612-2501

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as a U.S. Lender, a Canadian Lender,

a U.K. Lender, and a German Lender

By:  

/s/ Peter Ehlinger

Name:   Peter Ehlinger Title:   Vice President Address: On File with Agent

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

TRUIST BANK,

as a U.S. Lender, a Canadian Lender,

a U.K. Lender, and a German Lender

By:  

/s/ Mark Bohntinsky

Name:   Mark Bohntinsky Title:   Managing Director Address: On File with Agent

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a U.S. Lender

By:  

/s/ Anna C. Araya

Name:   Anna C. Araya Title:   Executive Director Address:    

JPMorgan Chase Bank, N.A.,

101 W. Broadway, Suite 840

San Diego, CA 92101

Attn: Anna C. Araya

E-Mail: anna.c.araya@jpmorgan.com

Telecopy: (310) 975-1353

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

LONDON BRANCH,

as a U.K. Lender and a German Lender

By:  

/s/ Kennedy A. Capin

Name:   Kennedy A. Capin Title:   Executive Director Address:    

JPMorgan Chase Bank, N.A., London

Branch

25 Bank Street, 25th Floor

London, UK E145JP

Attn: Kennedy A. Capin

E-Mail: kennedy.a.capin@jpmorgan.com

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH,

as a Canadian Lender

By:  

/s/ Michael Tam

Name:   Michael Tam Title:   Authorized Officer Address:    

JPMorgan Chase Bank, N.A.,

66 Wellington Street West, 45th Floor

Toronto, ON M5K 1E7

Attn: Michael Tam

E-Mail: michael.n.tam@jpmorgan.com

[Signature Page to Third Amendment to Fourth Amended and Restated Loan and
Security Agreement]